EXHIBIT 10-C

AMENDMENT TO THE

COLGATE-PALMOLIVE COMPANY

EXECUTIVE INCENTIVE COMPENSATION PLAN

AMENDMENT, dated as of September 7, 2006 (this “Amendment”), to the
Colgate-Palmolive Company (the “Company”) Executive Incentive Compensation Plan
(the “Plan”).

WHEREAS, the Board of Directors of the Company (the “Board”) desires to align
the Fair Market Value definition under the Plan with recent rule changes made by
the Securities and Exchange Commission;

WHEREAS, the Plan currently provides that the Fair Market Value as of a given
date shall equal the average of the highest and lowest reported sales price as
of such date on the New York Stock Exchange Composite Tape or on any other
national exchange on which the Common Stock is listed;

WHEREAS, subject to the other terms and conditions of the Plan, the Board
desires to change the Fair Market Value definition under the Plan to the closing
stock price as reported on the New York Stock Exchange Composite Tape as of a
given date; and

WHEREAS, to give effect to this change, the Board approved by unanimous written
consent, dated as of the date hereof, to amend the “Fair Market Value”
definition of the Plan;

NOW, THEREFORE, the Plan is hereby amended as follows:

The definition of “Fair Market Value” in Section 2 of the Plan is hereby amended
to read in full as follows:

“‘Fair Market Value’ of any security means, as of any given date, the price at
which such security was last sold on such date as reported on the New York Stock
Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Common Stock is listed. The Fair
Market Value of any other property, or of any security for there is no regular
public trading market, shall be determined by the Committee in good faith.”